DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 3, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810718876.8 application as required by 37 CFR 1.55.

Information Disclosure Statement
All the references in the IDS filed September 4, 2019 have been considered. It is noted, however, that the US document cited under the Foreign Patent documents section should have been cited under the US Patent Application Publications section. 
Any foreign language documents submitted by applicant have been considered only to the extent of the short explanation of significance, English abstract or English equivalent, if appropriate.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should end with a period, not a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the melt-blown non-woven filter material mentioned in this patent” in the first and second lines of the claim. This limitation is indefinite as it is unclear exactly what structure this encompasses. 
Claim 1 recites “a DMF solvent” in the fifth line of the claim. There is no explanation in the specification or claims for what the acronym “DMF”. For the purpose of examination, it is considered to stand for dimethylformamide. 
Claim 1 recites the limitation "the polylactic acid electrospinning layer" in the tenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the polylactic raw materials mentioned above" in lines 14 and 15 of the claim. There is insufficient antecedent basis for this limitation in the claim. The claim mentions polylactic raw materials multiple times above this limitation and it is unclear what material is being referred to. 
Claim 1 recites the limitation "the processing assistant" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the melt-blown method" in line 22 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to melt-blowing in general or a specific melt-blowing method. 
Claim 1 is a product-by-process claim, where the structure of the melt-blown non-woven filter material is defined by the method of forming it. It is not clear, however, from the method, what the exact structure of the product is. Lines 21 and 22 of the claim recite “a modified polylactic acid melt-blown fiber layer is formed on the polylactic acid electrospinning layer by using the melt-blown method”. The claim does not disclose a 
Claims 2 – 7 depend from claim 1 and include all of the limitations of claim 1. Therefore, they are also rejected for the same reasons as discussed above in regard to claim 1. 
Regarding claim 2, the term "specifically" (line 1 of page 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 3 recites the limitation "the silane coupling agent" in line 7 of page 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the term "specifically" (line 1 of page 3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 7, the term "specifically" (line 8 of page 3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 7 of copending Application No. 16/765,182 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773